FINANCIAL / INVESTORCOMMUNITY MEETING Jim Farley Group Vice President Marketing & Communications January 16, 2008 SLIDE 1 OUR PLAN •Aggressively restructure to operate profitably atlower demand and changing model mix •Accelerate the development of new products thatcustomers want and value •Finance our plan and improve our balance sheet •Work together SLIDE 2 GLOBAL FUNCTIONS WITH DUAL REPORTINGTO CEO AND BUSINESS UNIT LEADERS CEO Product Development Manufacturing Marketing& Communications Quality Sustainability, Environmental and Safety Engineering Purchasing Finance General Counsel Government and Community Relations Information Technology Human and Labor Relations The Americas Europe & Premier Automotive Group Asia Pacific, Africa & Mazda SLIDE 3 GLOBALLY BUSINESSGROWTH IN KEY / DEVELOPING MARKETS Industry Volume Market Share Brand Health Key Area of Focus SLIDE 4 “GLOCAL” MARKETINGGLOBAL AND REGIONAL MARKETING FUNCTIONS •Brand Standards •Process •VOC:Product Plans •Agency Management and Contracts •Media Buying •Digital •Sustainability •Major Motor Shows •Research and Tracking Studies •Brand Licensing •Media Assets •Sales Operations •National, Regional and DealerAdvertising •Variable Marketing / Retail Promotion& Point of Sale Programs •Dealership Facility Standards •Vehicle Launches •Retailer Education and Training •Pricing Global / Centralized Marketing Functions Regional Functions SLIDE 5 •Great Products •Right Prices •Low / No Incentives •High Residual Values •High Satisfaction •High Loyalty •Profitable IMPROVEMENTS IN PRODUCT QUALITY ANDREDUCTIONS IN SUPPLY AND DEMAND VARIABLITY,IMPROVE ABILITY TO EFFECTIVELY MARKET PRODUCTS Demand ≥ Supply Brand Reputation Incentives StableMerchandiseBalance SLIDE 6 U.S. FORD, LINCOLN AND MERCURY DEALER STOCKS 2005 2006 2007 Full Year Average Month Stock Level 624,267 560,855 423,813 SLIDE * SLIDE 8 Risk Factors Statements included or incorporated by reference herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are based on expectations, forecasts and assumptions by our management and involve a number of risks, uncertainties, and other factors that could cause actual results to differ materially from those stated, including, without limitation: ·Continued decline in market share; ·Continued or increased price competition resulting from industry overcapacity, currency fluctuations or other factors; ·An increase in or acceleration of market shift away from sales of trucks, sport utility vehicles, or other more profitable vehicles, particularly in the United States; ·A significant decline in industry sales, particularly in the United States or Europe, resulting from slowing economic growth, geo-political events or other factors; ·Lower-than-anticipated market acceptance of new or existing products; ·Continued or increased high prices for or reduced availability of fuel; ·Currency or commodity price fluctuations; ·Adverse effects from the bankruptcy or insolvency of, change in ownership or control of, or alliances entered into by a major competitor; ·Economic distress of suppliers that has in the past and may in the future require us to provide financial support or take other measures to ensure supplies ofcomponents or materials; ·Labor or other constraints on our ability to restructure our business; ·Work stoppages at Ford or supplier facilities or other interruptions of supplies; ·Single-source supply of components or materials; ·Substantial pension and postretirement health care and life insurance liabilities impairing our liquidity or financial condition; ·Worse-than-assumed economic and demographic experience for our postretirement benefit plans (e.g., discount rates, investment returns, and health care costtrends); ·The discovery of defects in vehicles resulting in delays in new model launches, recall campaigns or increased warranty costs; ·Increased safety, emissions (e.g., CO2), fuel economy, or other (e.g., pension funding) regulation resulting in higher costs, cash expenditures, and/or salesrestrictions; ·Unusual or significant litigation or governmental investigations arising out of alleged defects in our products or otherwise; ·A change in our requirements for parts or materials where we have entered into long-term supply arrangements that commit us to purchase minimum or fixedquantities of certain parts or materials, or to pay a minimum amount to the seller ("take-or-pay" contracts); ·Adverse effects on our results from a decrease in or cessation of government incentives; ·Adverse effects on our operations resulting from certain geo-political or other events; ·Substantial negative Automotive operating-related cash flows for the near- to medium-term affecting our ability to meet our obligations, invest in our business orrefinance our debt; ·Substantial levels of Automotive indebtedness adversely affecting our financial condition or preventing us from fulfilling our debt obligations (which may growbecause we are able to incur substantially more debt, including additional secured debt); ·Inability of Ford Credit to access debt or securitization markets around the world at competitive rates or in sufficient amounts due to additional credit ratingdowngrades, market volatility, market disruption or otherwise; ·Higher-than-expected credit losses; ·Increased competition from banks or other financial institutions seeking to increase their share of financing Ford vehicles; ·Changes in interest rates; ·Collection and servicing problems related to finance receivables and net investment in operating leases; ·Lower-than-anticipated residual values or higher-than-expected return volumes for leased vehicles; andNew or increased credit, consumer or data protection or other regulations resulting in higher costs and/or additional financing restrictions. We cannot be certain that any expectation, forecast or assumption made by management in preparing forward-looking statements will prove accurate, or that any projection will be realized.It is to be expected that there may be differences between projected and actual results.Our forward-looking statements speak only as of the date of their initial issuance, and we do not undertake any obligation to update or revise publicly any forward-looking statement, whether as a result of new information, future events, or otherwise.For additional discussion of these risks, see "Item 1A. Risk Factors" in our 2006Form 10-K Report. SAFE HARBOR THANK YOU!
